Judgment directed for plaintiff upon the submission, directing the defendant to speeifieaHy perform the contract for the purchase of the real property described in the submission, without costs to either party. Held, that the title to the real property described in the submission is a marketable one; that the proceeding committing BHzabeth A. Whittington to the State hospital as an insane person, and subsequent proceedings appointing Henry B. Alexander as committee of her person and property were in aH respects regular and vaHd; that the failure to demand a trial by jury of the question of her competency constituted a waiver of such right, and the defendant cannot here raise eoUateraHy the vaUdity of the determination of the incompeteney of said BHzabeth A. Whittington or impeach the right of the committee to administer her property. (Sporza v. German Savings Bank, 192 N. Y. 8.) AH concur. Present — Hubbs, P. J., Clark, Davis, Sears and Crouch, JJ.